 454DECISIONSOF NATIONALLABOR RELATIONS BOARDPBS Coals, Inc., Mount Storm Mining Companyand AlleghenyMining CorporationandUnitedMine Workers of America.Case 5-CA-3891April 21, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN ANDZAGORIAOn December 19, 1968, Trial Examiner BoydLeedom issued his Decision in the above-entitledproceeding, finding that Respondent Mount StormMining Company had engaged in certain unfairlabor practices and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDecision. The Trial Examiner also found that saidRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint andrecommended that the complaint be dismissed withrespect to these allegations. Thereafter, RespondentsMount Storm Mining Company, PBS Coals, Inc.,andAlleghenyMining Corporation, the GeneralCounsel, and the Union filed exceptions to the TrialExaminer'sDecisionandsupportingbriefs.Respondents also filed an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order, theRecommended Order of the Trial Examiner, asmodified herein, and orders that Respondent, MountStormMiningCompany,Mount Storm,WestVirginia, its officers, agents, successors, and assigns,shalltake the action set forth in the TrialExaminer's Recommended Order, as so modifed:Add the following paragraph as the first indentedparagraph of the Trial Examiner's notice:'The following madvertences contained in the Trial Examiner'sDecisionare hereby correctedAugust 13 shouldbe April 13 (subsection II, A,seventh paragraph),Section 8(a)(3) should be Section 8(a)(1) (subsectionII,A, seventh paragraph)Also, we shall amend the Appendix to theRecommended Order of the Trial Examiner and include a provisionagainst unlawful interrogation such as found hereinWE WILL NOT interrogate our employeesconcerning their union activity or such activity byotheremployees, in a manner constituting aviolation of Section 8(a)(1) of the National LaborRelations Act, as amended.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBOYD LEEDOM, Trial Examiner: This case was tried inOakland,Maryland, on July 9 thru 11, 1968. On anoriginalcharge dated September 7, 1967, and an amendedcharge filedMarch 26, 1968, a complaint issued on April10, 1968.The case grows out of an organizational effort made byUnitedMine Workers in the deep mine of Mount StormMining Company that resulted in the selection by theemployees of the Union named above as their bargainingrepresentativeinanelection held April 14, 1967. Thecomplaintallegesunlawful interrogation, threats, andpromises of benefits by Respondent Mount Storm MiningCompany to the employees during the Union's campaign,inviolationof Section 8(a)(1) of the National LaborRelationsAct, as amended; and it is contended thatRespondent closed its deep mine not only to thwart theUnion and the employees in the mine who lost theiremployment in the closing, but also to chill unionismamongthe employees of other integrated and interrelatedenterprises (where violations of the Act have been foundpreviously) in contravention of Section 8(a)(3).Ifind certain incidents of interrogation, threats, andpromises to be in violation of Section 8(a)(1) of the Actessentially as alleged in the complaint. With respect to theclosing of the mine, however, I find such action was takenbecause of the hazard of continued operation and thefinancial losses involved. I therefore recommend, ashereinafter appears, that the complaint be dismissed as tothe alleged violation of Section 8(a)(3)FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE EMPLOYER AND THE LABOR ORGANIZATIONJurisdictionIfindand conclude that the allegations of thecomplaint as to the nature and extent of the business ofMount Storm Mining Company are true and concludetherefrom that this Company is an employer engaged incommerce within the meaning of the Act.Ialso find and conclude that United Mine Workers ofAmerica, the Union herein, is a labor organization withinthe meaning of Section 2(5) of the Act.Thismatter is therefore within the jurisdiction of theNational Labor Relations Board.II.THE UNFAIR LABOR PRACTICESA. The 8(a)(1) ViolationsAs further background to the instant proceeding it isnoted that the Union began a campaign to organize theemployeesofseveralminingenterprises,allegedlycontrolled by one Leonard Fry. Growing out of suchcampaign certain unfair labor practices were determinedby the National Labor Relations Board to have been175NLRB No. 75 PBS COALS, INC.committed inAlleghenyMining Corporation,167NLRBNo. 15; inKingwood Mining Company,166 NLRB No.113, and in a second case at Kingwood,Kingwood MiningCompany,171NLRB No. 24.When the union campaign started, the mining operationinvolved in the instant case was being carried on byAlleghenyMining Corporation, respondent in the firstcase cited above. In addition to the deep mining projectinvolved here,AlleghenyMining Corporation operated,and at the time of the trial still operated, a strip mine.Late in 1966 Mount Storm Mining Company wascharteredby the State of West Virginia This newcorporationsoonafter its organization became theoperator of the deep mine, Allegheny Mining Corporationcontinued to carry on the strip mining operation.The union campaign to organize employees in theseallegedly related enterprises succeeded as to the newemployees of the newly formed Mount Storm MiningCompany in an election held April 14, 1967. The Unionwas certified as the bargaining representative of suchemployees on May 9, 1967.FredShaulis is the son-in-law of Leonard Fry,hereinbefore namedHe made a speech to the MountStorm employees on April 13, the day before the unionelectionSeveral allegations of violations of the Act relateto statements made by Shaulis in this speech At the timehewas "technical advisor" of Christopher Grimshaw,president of Respondent I find and conclude that hemade the statements hereinafter discussed, and that thesestatements did violate the Act.Icredit the testimony of the former employee GeraldSanders who attended the meeting at which Shaulis madethe speech. He testified that Shaulis told the employees ofRespondent that they should not vote for the Union; thatthe employees were "going to start getting a weeks paidvacation and get 5 paid holidays."There is no denial by Shaulis in his testimony, that hementioned these benefits concerningwhichSanderstestifiedShaulis, however, characterized these and others,as preexisting benefits. He testified also that he circulatedamong the men in attendance at his speech a mimeographsheet setting forth all the benefits that the employees"received "Ifind it unnecessary to make a determination as tocompany prior planning or "granting," and earlierannouncement of such benefits. According to Shaulis'testimony the action respecting improved fringe benefitsall took place, and announcement thereof was made byAlleghenyMiningCompany, before the deep mineoperation was severed from Allegheny. Employees whomay have heard about company action for improvedworking conditions (assuming without deciding that therewas such action) might well have concluded that thebenefitswould have no application after the subsequentchange in the operation, i.e , from Allegheny to MountStorm. No employee was called by Respondent to testifyabout any previous announcement of the new holiday andvacation benefits. In any event, the Shaulis speech wasassurance of better things to come, and even though it bedeemed a renewed promise of one formerly made, it was apromise designed to influence the men to vote against theUnion.Apart from the more basic question, hereafterdealt with at more length, why the management of MountStorm Mining Company chose to oppose the Union whena decision had already been made to close down theoperation, the question arises why as late as August 13when the decision to close the mine had been made, anyreference would be made to improved working conditions455respecting jobs that would not exist. The only possibleanswer to this question is that these statements were madeto influence improperly the employees in the election. Ifind them in violation of Section 8(a)(3).The complaint alleges that Robert Selliff, an admittedsupervisor for Respondent, inquired of employees which ofthem "was doing the most talking about the Union." Icredit the testimony of the witness Gerald Sanders thatSelliffmade this inquiry of him and find that the inquirycoming fromamanagementrepresentative, a few weeksprior to the union election, violated Section 8(a)(1) of theAct.Ialso find and conclude that at thesame time andplace, thatis inthe supervisor's office, Selliff told Sandershe had been told by Leonard Fry he would not operate themine "withthe Union." Sanders appeared to me to be acredible witness. His was a plausible story with persuasivedetails as to this conversation he had with Selliff. Selliffalso impressedme favorably as a witness in manyrespects.He virtuallymade an admission of hisinterrogation of Sanders as to which of the men was mostactive for the Union. As to the matter of Sanders' claimthat Selliff had also told him that Fry would not operatethemine with the Union, he answered first somewhatevasively, saying he didn't recall such statement. Then,when pressed by counsel for Respondent, he made acategorical denial. I cannot credit the denial, however,againstthemore persuasive testimony of Sanders; andfind and conclude that Selliff made this statement as arelayed threat that the mine would close if the Union wonthe election, in violation of Section 8(a)(1).The complaint contains other allegations of violation ofSection 8(a)(1). Partly because of the paucity of evidencein support of some aspects of such allegations, and partlybecause they are of little or no significant impact in thetotality of the case, adding nothing to the support of theremedy to be recommended, no finding is made respectingthe same. To illustrate, several witnesses called by theGeneral Counsel apparently testified primarily to establishthe connection of the various companies involved herein,and only incidentally, it appears, did they offer testimonypresumably in support of an 8(a)(1) violationMuch ofthis testimony is lacking in probative force and some is ofunascertainable impact on any substantialissue in thecase.Some is attributable to persons of uncertainsupervisory status.With respect to one witness, at least,the testimony adds nothing to the evidence. So it was withparts of several other witnesses' testimony which had todo with casual interception by certain employees of radiomessagesbetweenmanagement personnel and otheremployees,indicatingthemine was to close down, quiteinconsequentialnewsin viewof the formal notice of theimminentshutdown previously given to all employees.B. The Alleged Violation of Section8(a)(3)As indicated the General Counsel's case as to violationsof Section 8(a)(3) rests on the theory that the mine wasclosed to thwart the Union; and that all of the employeeswere thereby unlawfully deprived of their employment.This theory of the case fails for the reason that I find andconclude fromallevidence,as previously indicated, thatthe minewas closed for two reasons neither of which wasbasedon unionconsiderations. The first reason was thesustained financial loss involved in the operation; and thesecond was the great risk of endangering the lives of theminerswhen it was ascertained by a newly made surveythat themain headingof the present operation was 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDdangerously close to old workings that were possibly filledwith water and combustible gas.In view of the determination that the mine was notclosed because of the employees' activity for the Union,and therefore not in violation of the employees' Section 7rights,the contention of the General Counsel is notpertinent that the unlawful closing of the mine had apurpose of chilling unionism in other business enterprisesunder the same control as Respondent's deep mine Inmaking this disposition of this aspect of the case, however,it is noted that the evidence makes it abundantly clearthat the relationship between the Mount Storm MiningCompany, the AlleghenyMiningCorporation,theKingwood Mining Company, and PBS Coals, Inc, is suchthat the remedial doctrine developed by the Board and theSupreme Court in theDarlingtoncase(N.L R.B vDarlingtonManufacturing Company, et al.,380U S263), could and should be applied here if a finding werewarranted that the mine was closed because of theemployees'unionactivityCounsel for the General Counsel argues vigorously andwith a degree of plausibility that notwithstanding theevidence adduced in behalf of Respondent to the contrary,the real purpose of the closing was to defeat the Union.To so hold however would be to discredit documentaryevidence not really invalidated by the General Counsel,and to discount as false oral testimony of certainwitnesses,which I have no reason, by any standard, tofind incredible notwithstanding vigorous and aggressivecross-examination.A fairly clear picture emerges from the whole body oftestimony in this case that the Respondent encounteredseveraldifficulties in the operation of the deep mineresulting in an accumulated heavy financial loss at thetime the decision was made to close it. It also appearsthat continued operation, designed to remove coal withoutincurring additional prohibitive expense, would involve thedanger ofrunningtheir own entry into the old workingsCounsel for the General Counsel rests his contrarypositionon broad inferences that Respondent, by thefinancialstatements it introduced and testimony itadduced,was seeking "to manufacture or create aneconomic defense", and as to the defense that the oldworkingspresentedahazard,thatRespondent is"grasping for straws."There may be a question as to whether the mine wouldhave been closed because of its bad financial conditionhad the problem respecting the old mine not come tolight.Experimentation with a new cleaning plant mighthave continued The evidence adduced however respectingthe hazard involved in continued operation, under any fairinterpretation, seems to present a wholly valid reason forshutting down the operation, and especially is this true inthe light of the bad financial experience I find nothing inthe evidenceto show that Respondent "manufactured" itseconomic defense or that the evidence respecting potentialdanger is "grasping at straws."Such plausibility, as counsel's argument has, rests onbits and pieces of evidence or testimony that do not fitneatlyand consistentlywithsome other parts ofRespondent's evidenceThese inconsistencies howevercannot be relied on to refute the whole of the testimony ofseveralwitnesses,some disinterested,nor invalidatecertifiedfinancialstatements, that give substance toRespondent's case.Respondent's Exhibit 6 reveals that the deep mine costsresultedinanever-increasingaccumulationof lossamounting to $214,288 as of March 1967 when thedecision was made to close the mine; and $260,846 as ofAugust 1967 the month the operation actually ceasedRespondent's Exhibits 7, 8, and 9 support this finding ofloss, and reveal that it increased from the beginning to theend of the operations notwithstanding steps taken toimprove the quality of coal.By innuendo the brief in behalf of the General Counselalso seems to suggest throughout that the separation ofthe deep mine operation under Mount Storm MiningCompany, from the strip mine operation that continuedon under Allegheny Mining Corporation, involved sometreacherous complicity between Leonard Fry and theofficers of this Respondent to thwart the Union, and theemployees' right to organize. There does not appear to be,however, any real or casual connection between thisstructuralchange in management and management'sfixation to keep the Union out On the contrary goodreason appears, particularly in the testimony of thecertifiedpublicaccountant,MichaelHanna, which Icredit, for the separation of the two mining operations, toachieve a tax saving through the losses sustained byMount Storm as a separate operator, and to relieve themore successful strip mine operation of Allegheny fromthe ever-increasing liabilities flowing from the deep mineoperation, and whatever tactic seemed advisable to defeatthe Union could have been applied as well by AlleghenyasMount Storm, including the mine closure1.The financial lossesItappears that the poor quality of the coal beingproduced in the deep mine was in large part the cause ofthe losses. There can be no serious question from all theevidence in the case bearing on the subject that the coalproduced was substandard. The testimony of BlucherAllyson,mining engineer for Virginia Electric and PowerCompany, purchaser of the mine's product under terms ofawritten contract,makes this clear. For all that therecord shows Allyson was a disinterested witness. Hetestifiedsimplyand with clarity that the coal wassubstandard, that is less than 11,500 BTU. Counsel forGeneralCounsel seems to seek to break down histestimony by making much of the fact that this witnesstestified that some days the coal would be good. Thewhole story from this witness however is clearly to theeffect that for a 23-month period it had been necessary toregister complaints on behalf of the buyer as to thequality of the coal. Respondent's Exhibit 4, a letter fromVirginia Electric and Power Company dated June 6, 1966,is a written complaint about the coal, so poor on occasionas to cause plant shutdown. This letter served as noticethat it would be necessary for PBS Coals, Inc., marketerof the coal produced in the Mount Storm mine, to takesteps to improve quality, and that future shipments ofunsatisfactory coal would be refused.Much is made of the fact that a cleaning plant,installed shortly before the decision to shut down, was notgiven full and complete chance to improve the quality.While it may be true, as argued, that the plant with moretesting and some improvement might have raised the BTUcount, there is nothing in the evidence to justify any soundconclusionthatthequalitycouldbeimprovedsubstantially, and the first coal treated did not meet thestandardsrequiredforasignificantlybetterpriceFurthermore, continued efforts to improve the cleaningplant, on speculation it might do a better job of cleaning,would not be warranted in the light of the March 9decision to close the plant because of the danger incident PBS COALS, INC.457to continuing, and the heavy and increasing losses.It is onthe foregoing evidence that the determination ismade, as previously indicated, that the financial losseswere an important factor in the decision to close the mine2.The danger of continued operationVictor Erickson, a mining engineer in the employ ofAlleghenyMining Corporation who made the surveysrevealing the close proximity of the main heading of thedeepmine to the old workings, impressed me as adependable and reliable witness. I credit his testimony. Itreveals a series of circumstances involving an old andincomplete map of the other workings, that came late intothe hands of the Mount Storm management, and thatresulted in new surveys showing the dangerous proximityof the new operation with the old From his testimony Ifind not only that the main heading of the deep mineoperation was moving toward the old operation but thatthis did in fact present a real hazard, and that his advicetomanagement that the operation be discontinued andmanagement's action thereon, were justified.Ialso find and conclude from the testimony of certainof Respondent's other witnesses that it was impractical toundertake to turn the direction of the mining operation.Factors in this determination are the losses alreadysustained, the expense of changing the direction, thefutility of seeking to turn left away from the old workingsbecause of earlier unsuccessful attempts, and the prospectof producing the same poor quality coal. The hazard hereinvolved, I find,was inthe nature of an emergency thatjustified the decision to cease the operation as of the timethe decision was made.One possible reason for Shaulis' speech against theUnion at a time when the outcome had no practicalbearing on the Mount Storm mine is that a defeat in thiselection might tend to discourageunionismin other of theFry enterprisesThiscomes close to the "coolingunionism" doctrine of theDarlingtoncase,but thatdoctrine could have no application absent a determinationthat the one plant of integrated plants was closed downfor antiunion considerationsItwould seem also that the General Counsel's theorythat thisRespondent's operation was closed for thepurposeofchillingunionismatother interrelatedenterprises loses some of its force in view of the directaction taken against the Union at certain of the otherenterprises,as theunionopposition is established forpurposes here in the cases hereinbefore cited. The indirectchilling effect of cessation of business atMount Storm,over and above the direct action taken at the other mines,wouldhardly justify"manufacturing"aneconomicdefense and the laborious and expensive creation of aphony hazard theory.In any event for all the reasons hereinbefore stated, Ifind and conclude from this record that Mount Stormdeep mine was closed exclusively for the reasons that theoperation was not economically successful and presented areal hazard to the miners.IIITHE REMEDYHaving found that the Respondent had engaged inunfair labor practices, I shall recommend that it cease anddesisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act3. Theunion animusLeonard Fry's opposition to the Union in the miningoperations is clearly revealed in this proceeding, and in thecases hereinbefore cited. Because of this circumstanceRespondent might well feel it enjoyed a kind of windfall,that of thwarting the Union, when it decided to close themines for the ligitimate reasons hereinbefore discussed.Here, however, as in the not uncommon case where an8(a)(3) violation is alleged, but the evidence discloses thata union adherent was discharged for a valid cause, it is noevidence of a violation that the employer is happy to getrid of what he deems to be a thorn in his side.Itiseven possible, of course, that counsel for theGeneral Counsel is right in his contention that the reason,or at least one of the reasons for the closure of the mine,was to eliminate the Union from the operation. But thisrecord, as I view it, has no substantial evidence to proveit.As previously indicated there is a degree of plausibilityto some parts of counsel's argument, as for instance hisrhetorical questionWhy, when the decision had alreadybeenmade to close the mine, did Respondent'smanagement find it necessary to urge the men to voteagainst the Union, when they would soon no longer beemployees and there would be no work to do" There arecertainother inconsistencies in the conduct of personsactingonbehalfofRespondent.With insufficientevidence,eitherdirect,or such as would support aninference that theminewas closed because of theemployees' union activities, these inconsistencies cannot begiven significance, except as they do tend to raisesuspicions and induce the notion that if more evidence hadbeen uncovered a violation might have been established.RECOMMENDED ORDERUpon the entire record in this case and the foregoingfindings of fact and conclusions of law, I recommend thatMount Storm Mining Company, its officers, agents,successors, and assigns, shall-1Cease and desist from.(a) Interrogating any employee concerning his unionactivity or such activity by other employees,in a mannerconstituting a violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended.(b)Threatening employees with the closure of itsbusinessenterprise, or with any otherreprisals,if theygive assistance or support to the United Mine Workers ofAmerica or any other union.(c)Promising employees with longer paid vacations,more paid holidays, or any other benefits, for the purposeof inducing them to desist in their support of, or to getthem to oppose, the Union.(d) In any like manner interfering with, restraining, orcoercing employees in the exercise of their right toself-organization, to form, join, or assist UnitedMineWorkers of America, or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in other concerted activity for thepurposeof collectivebargainingormutual aid orprotection, and to refrain from any or all such activities.2.Take the following affirmative action to effectuatethe policies of the Act:(a)Post at its office at Mount Storm, West Virginia,and mail to each employee on its payrolls as of April 13, 458DECISIONS OF NATIONAL LABOR RELATIONS BOARD1967, copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by the RegionalDirector for Region 5, after being duly signed by theRespondent's representative, shall be posted and mailedby it immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the Regional Director for Region 5, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith!In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order"shallbe substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order"'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director, inwriting,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof the National LaborRelations Board and inorder to effectuatethe policiesof the National LaborRelationsAct, asamended,we hereby notify you that:WE WILL NOT threaten our employees with closure ofourMount Storm deep mining operation,or with anyother reprisals for engaging in concerted activities, orsupporting the UnitedMineWorkers or any otherlabor organization.WE WILL NOT promise our employees more paidholidays or longer vacations or any other benefits forthe purpose of inducing them to oppose or not becomemembers of the said Union or any other labororP?,nization.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their right to self-organization,toform labororganizations,to join or assist the above-named or anyother labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities.DatedByMOUNT STORM MININGCOMPANY(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywiththeBoard'sRegionalOffice,FederalBuilding,Room 1019, Charles Center, Baltimore,Maryland 21202, Telephone 301-962-2822.